Citation Nr: 0002215	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  93-16 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether termination of Section 306 pension benefits effective 
January 1, 1990, was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from August 1952 to May 
1953. 

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a determination of July 
1992, by the Buffalo, New York Regional Office (RO), which 
terminated the veteran's receipt of Section 306 pension 
benefits, effective January 1, 1990 because the veteran's 
countable income for 1989 exceeded the statutory limit of 
$7351.  In January 1997, the Board remanded this matter to 
the RO.

The issue of entitlement of the veteran to improved pension 
benefits is referred to the RO for appropriate development.  


FINDINGS OF FACT

1.  The appellant was in receipt of Section 306 pension 
benefits from 1974 until the time they were terminated in 
January 1990.

2.  The applicable statutory income limitation for a veteran 
with no dependents in 1989 was $7351.  

3.  The appellant's countable income for 1989 was at least 
$7756.  


CONCLUSION OF LAW

The countable income of the veteran was excessive for receipt 
of Section 306 pension benefits for 1989; thus Section 306 
pension benefits were properly terminated, effective January 
1, 1990.  38 C.F.R. §§ 3.26, 3.252, 3.262, 3.660 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim to be well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds find that he has presented a plausible 
claim.  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

The eligibility of a veteran for Section 306 disability 
pension depends on countable income.  Pertinent regulations 
provide that Section 306 pension benefits shall be terminated 
if countable annual income exceeds applicable income 
limitations.  The applicable income limitation for a veteran 
with no dependents in 1989 was $7351.  

In determining countable income for Section 306 pension, 
payments of any kind or from any source will be counted as 
income unless specifically excluded.  Income will be counted 
for the calendar year in which it is received, and total 
income for the full calendar year will be considered.  38 
C.F.R. § 3.252 (1999).  Income derived from Social Security 
benefits is considered income as a retirement benefit.  38 
C.F.R. § 3.262(f) (1999).  Ten percent of the retirement 
payments are to be excluded in computing income received.  38 
C.F.R. § 3.262(e)(2) (1999).  Payments derived from interest 
disbursements are considered income and are not excluded 
under 38 C.F.R. § 3.262.  

Historically, the record shows that the veteran was 
originally granted entitlement to Section 306 pension in 
1974.  At that time, in an October 1974 letter, he was 
advised of "FACTORS AFFECTING RIGHT TO PAYMENT."  One of the 
listed factors was "INCOME LIMITS AND RATES OF PENSION" which 
stated that the rate of pension paid to a veteran depended 
upon the amount of family income and number of dependents.  
Another listed factor, "PROMPT NOTICE," informed the veteran 
that he was obligated to notify the VA immediately if there 
was any change in income or net worth for him or his 
dependents for whom he had been awarded benefits.  Under the 
heading "IMPORTANT," the veteran was informed that when 
reporting income, he should report the total amount from all 
sources and that the VA would determine what part, if any, 
would be excluded.  The notification indicated that certain 
educational and medical expenses would be excluded.  
Thereafter, the veteran was notified on at least three 
occasions that he should inform the VA of all of his family 
income from all sources and any changes thereto.  

A review of pertinent evidence of record shows that in 
October 1989, an Eligibility Verification Report (EVR) was 
received from the veteran in which he only reported Social 
Security income of $618 per month; thus, annual income of 
approximately $7416.  That amount less 10 percent equals 
approximately $6674.  Based on this information, the 
veteran's pension benefits were continued as he was under the 
statutory limitation of $7351.  

However, subsequent information revealed that the veteran had 
additional income during 1989.  In his notice of 
disagreement, the veteran acknowledged that he had $1082 in 
income during 1989 which was derived from interest payments 
from multiple bank accounts held in his name jointly with his 
two sons' names, respectively, as well as from dividends from 
his life insurance policies.  In oral and written arguments, 
the veteran alternatively maintained that none of his Social 
Security income should have been considered as income as this 
income was "Social Security supplemental security income" 
or that the interest income should be excluded as these 
accounts were being held by him in trust for his sons.  

The Board notes that 38 C.F.R. § 3.262(f) specifically 
provides that income derived from Social Security benefits is 
considered income as a retirement benefit.  Thus, only 10 
percent may be excluded.  38 C.F.R. § 3.262(f) provides that 
income received from supplementary security income (SSI) is 
subject to 38 C.F.R. § 3.262(d) which governs income from 
charitable donations.  However, in this case, there is no 
question that the veteran received Social Security income as 
a retirement benefit and was not receiving SSI benefits.  In 
addition, as noted, payments derived from interest 
disbursements are considered income and are not excluded 
under 38 C.F.R. § 3.262.  Further, even if the veteran was 
holding monies in trust for his sons, there is no provision 
excluding that type of income from countable income.  The 
veteran has provided information showing that these accounts 
were held under his Social Security number and that he had 
the authority to release those monies, which he has since 
done.  Although the Board understands the veteran's confusion 
in that regard, it must be noted that the veteran was 
repeatedly notified that he should inform the VA of all of 
his family income from all sources and any changes thereto.  
Thus, even if he had been uncertain whether or not this 
income could be excluded or not, he had been fully informed 
of his responsibility to let the VA make that determination.  

Therefore, in computing countable income for 1989, the Board 
notes that the appellant had $6674, as previously set forth, 
as well as $1082 which totaled at least $7756.  Thus, the 
veteran's income exceeded the statutory limitation of $7351 
for 1989.  

Where reduction or discontinuance of a running award of 
Section 306 pension is required because of an increase in 
income, the reduction or discontinuance shall be made 
effective the end of the year in which the increase occurred.  
38 C.F.R. § 3.660(a)(2) (1999).  A review of the calculated 
figures above shows that the veteran's income in 1989 
exceeded the applicable statutory limits.  Accordingly, 
Section 306 pension benefits were properly terminated 
effective January 1, 1990, since it was discontinued due to 
an increase in his income in 1989.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§ 3.252, 3.262, 3.660 (1999).  

Termination of Section 306 pension because of excessive 
income precludes a person from thereafter establishing 
entitlement under any other pension program except the 
improved death pension program.  38 C.F.R. § 3.960 (1999).  
The veteran has indicated that he wants his pension benefits 
reinstated.  The Board has referred this matter to the RO in 
the introductory portion of this decision.  






ORDER

The appeal is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

